                                                     May 3, 2021

BY EMAIL & ECF                                   Application GRANTED. The Clerk of Court is
                                                 directed to terminate Doc. #117. SO ORDERED.
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                 May 3, 2021

RE:   United States v. Michael Avenatti,
      19 Cr. 374 (JMF)

Dear Judge Furman:

     Enclosed please find a redacted version of Exhibit G to Michael Avenatti’s
omnibus pre-trial motion (Dkt. No. 115).

        Although I do not understand the filing rules for CM/ECF in the Southern
District of New York to always require the redaction of email addresses from public
filings, I nevertheless intended to file a version of Exhibit G that did not have the
complainant’s email addresses visible to the public for privacy purposes. My redactions
to Exhibit G did not appear to take hold in the first instance, however, and I
subsequently sought the Court’s leave to correct the error. Accordingly, with the
Court’s permission, I submit a redacted version of Exhibit G as an attachment to this
letter.
                                                          Respectfully Submitted,



                                                     Robert M. Baum
                                                     Tamara Giwa
                                                     Andrew J. Dalack
                                                     Assistant Federal Defenders

Cc:   Government Counsel                             Counsel for Michael Avenatti
